Title: To Alexander Hamilton from Tench Coxe, 23 September 1794
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department, Revenue Office, September 23, 1794. Requests a “Warrant to be Issued for the sum of two thousand Dollars, for the purpose of making a payment of that sum on a/count of a contract for Iron cannon ball & ballast or Kentledge, to L. Holingsworth & Son as agents for the Company of the sd. contractors, consisting of Richard Edwards, George Leonard, Levi Holingsworth and Paschal Holingsworth.”
